F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                       July 7, 2006
                                     TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court

 ALEJAN DR O A RT SAN CH EZ,

           Plaintiff - Appellant,
                                                        No. 05-6337
 vs.                                             (D.C. No. CIV-04-1040-L)
                                                       (W .D. Okla.)
 R .C . D A N IELS; LA RR Y D A MRON;
 W ILLIA M R ON PU TM A N ; M IKE
 BURGESS; TERESA M ULICAN; J.M .
 K ELLY ; V ER N WILSO N ; JA SON
 H U STED,

           Defendants - Appellees.



                               OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges. **


       Plaintiff-Appellant Alejandro A rt Sanchez, a state prisoner appearing pro

se, appeals the dismissal of his action under 42 U.S.C. § 1983. According to M r.

Sanchez, his rights under the Fourth and Fourteenth Amendments were violated



       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
by Oklahoma law enforcement officers during the course of a traffic stop. The

district court dismissed the action as time-barred by the applicable two-year

statute of limitations. The district court held, on alternative grounds, that M r.

Sanchez’ claim was also barred by the rule enunciated in Heck v. Humphrey, 512

U.S. 477 (1994). Our jurisdiction arises under 28 U.S.C. § 1291, and we affirm.



                                 Background

      M r. Sanchez was a passenger in a vehicle stopped by Oklahoma State

Troopers Vern W ilson and Chance Husted on June 20, 2002. In the course of the

stop, Trooper W ilson determined that M r. Sanchez was wanted on an outstanding

federal warrant, and he arrested M r. Sanchez. Upon the officers’ request, the

driver granted his consent to search the vehicle. The officers discovered five

bundles of what was later determined to be methamphetamine. Agents D aniels

and Damron, both of the District II M ulti-Jurisdictional Drug Task Force in Elk

City, Oklahoma, arrived at the scene sometime later and participated in the

questioning of M r. Sanchez and the others. M r. Sanchez pleaded guilty to

possession with intent to distribute methamphetamine and was sentenced to ten

years imprisonment.

      On August 19, 2004, M r. Sanchez filed this § 1983 action seeking damages

for violations of his civil rights. The magistrate judge’s report and

recommendation concluded that his racial profiling claim was time-barred and

                                          -2-
recommended that the motions to dismiss on those grounds be granted. The

magistrate determined that the statute of limitations had not expired with regard

to M r. Sanchez’s other claims. The magistrate also recommended that M r.

Sanchez’s motion for entry of a default against Officer W ilson and Husted be

denied. 1 As noted above, the district court dismissed all of M r. Sanchez’ claims

as barred by limitations. The district court also denied M r. Sanchez’s m otions to

alter or amend, which sought relief from the judgment of dismissal and to file an

amended complaint.

      M r. Sanchez contended that the search and seizure was violative of the

Fourth Amendment on the following grounds: (1) he was subjected to racial

profiling by Troopers W ilson and Husted; (2) Officers D aniel and Damron were

acting outside the scope of their jurisdiction; and (3) the Chief of Police and the

M ayor of Elk City, acting in concert with the Custer County Sheriff and a Custer

County Commissioner, conspired to violate his constitutional rights by permitting

Elk City law enforcement officers to perform arrests outside the city’s

jurisdictional limits. On appeal, he challenges the district court’s decisions that

the action was barred by limitations and by Heck. He maintains that he should

have been allowed to amend his complaint to overcome H eck by alleging that the

drug evidence against him would have been admissible, regardless of any

constitutional violation. Finally, he contends that the district court’s judgment

      1
          M r. Sanchez has not raised this issue before us on appeal.

                                           -3-
was wrong because he was denied the opportunity for discovery and was not

appointed counsel.



                                 Discussion

      W e review a district court’s dismissal for failure to state a claim de novo.

See Yanaki v. Iomed, Inc., 415 F.3d 1204, 1207 (10th Cir. 2005); see also Fed. R.

Civ. P. 12(b)(6); 28 U.S.C. § 1915(e)(2)(B)(ii). W e accept all of the plaintiff’s

well-pleaded facts as true and in the light most favorable to the nonmoving party.

Yanaki, 415 F.3d at 1207. Lastly, such a motion should not be granted unless no

set of facts exist from which the plaintiff would be entitled to relief. Id.

      It is well settled that § 1983 claims are properly characterized as personal

injury actions for purposes of determining the relevant limitation period. See

Owens v. Okure, 488 U.S. 235, 239-41 (1989); M eade v. Grubbs, 841 F.2d 1512,

1522-23 (10th Cir. 1988). W e look to the relevant state statute of limitations

applicable to such actions. Price v. Philpot, 420 F.3d 1158, 1162 (10th Cir.

2005). Accordingly, Oklahoma’s two-year statute of limitations, found in Okla.

Stat. Ann. tit. 12, § 95(3), applies to these claims. Id.

      Upon thorough review of the record, we conclude that all of M r. Sanchez’s

claims against all of the defendants involve allegations of conduct occurring on

June 20, 2002, more than two years prior to the filing of the complaint. See Beck

v. City of M uskogee Police Dep’t, 195 F.3d 553, 558 (10th Cir. 1999) (holding

                                         -4-
that a plaintiff’s claim that the police acted outside their jurisdiction accrued at

the time of the incident). M r. Sanchez’s argument that he only learned of the

factual background supporting the claims from a fellow inmate months later is

unavailing. See Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994) (holding

that the “continuing violation” exception is inapplicable in the absence of

governmental action subsequent to the initial interaction). Accordingly, as M r.

Sanchez failed to file his complaint until August 19, 2004, his claims are barred

by the two year statute of limitations. Price, 420 F.3d at 1162 (10th Cir. 2005).

       As we uphold the district court’s dismissal of the complaint on limitation

grounds, we decline to address its additional and alternative ground that M r.

Sanchez’s claim is barred under Heck. As such, we find no error based on the

district court’s denial of leave to amend, not allowing discovery or non-

appointment of counsel.

       AFFIRM ED. M r. Sanchez remains obligated to continue making partial

payments of the filing fee until it is paid in full.

                                          Entered for the Court


                                          Paul J. Kelly, Jr.
                                          Circuit Judge




                                           -5-